Citation Nr: 1446607	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, or alternatively, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from September 1965 to September 1967.  The Veteran served in Vietnam from June 1966 to June 1967.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in July 2012, when it was remanded for additional development.  The Board remanded the case again in February 2013 for further evidentiary development.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled.  However, in December 2009, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons discussed below, the Board concludes that the March 2013 VA medical opinion is inadequate for rating purposes, and that a remand is necessary.

In the February 2013 remand, the Board instructed the Appeals Management Center (AMC) to provide the Veteran an examination and obtain an opinion as to whether service connection was warranted for the Veteran's hypertension, to include as secondary to Agent Orange exposure.  The examiner was specifically instructed to consider and discuss the Institute of Medicine studies that discuss hypertension with exposure to herbicides.  The Veteran was provided an examination in March 2013 and an opinion obtained that considered and discussed the Institute of Medicine studies included in the claims file.  However, the examiner appears to have only considered a description of the Institute of Medicine's 2006 report and not the actual report itself.  From this description and the summary submitted by the Veteran, the examiner concluded that the information provided did not include evidence that Agent Orange causes hypertension and said that the medical evidence was not supportive of the Veteran's claim.

The examination report is conclusory and does not provide the Board sufficient information to decide the Veteran's claim.  The Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012 confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Accordingly, this claim is REMANDED for the following actions:

1.  Obtain an addendum opinion from the March 2013 VA examiner.  If that examiner is not available, the opinion should be obtained from another appropriate VA medical examiner.  In either case, if it is determined that another examination would be helpful, the Veteran should be scheduled for a new examination.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to his presumed exposure to Agent Orange.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinion offered should be accompanied by supporting rationale.

In formulating the requested opinion, the examiner should consider and discuss the actual findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension...".   See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a connection; therefore, an opinion as to the likelihood is requested.
 
If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



